PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On January 11,2006, claimant was traveling on W. Va. Route 2 in Marshall County, when his vehicle struck a sign lying in the road damaging two tires.
2. Respondent was responsible for the maintenance of W. Va. Route 2 which it failed to maintain properly on the date of this incident.
3. As a result of this incident, claimant’s vehicle sustained damage in the amount of $ 165.20.
4. Respondent agrees that the amount of SI65.20 for the damages put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of W. Va. Route 2 on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by fee parties is fair and reasonable. Thus, claimant may make a recovery for his loss.
Accordingly, the Court is of the opinion to and does make an award in fee amount of $165.20.
Award of $ 165.20.